Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 3/31/2022 has been entered. Claims 1-6, 8-9 and 11-20 remain pending in this application. Applicant’s amendments have overcome each and every objection and rejection set forth in the final office action mailed 10/13/2021
Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 8, 9, 13, 18 or dependents therein.
The following is an Examiner’s statements for reasons for allowance:
Regarding claims 1, 9, and 18, Leismer, the closest prior art of record, discloses a system of vibration therapy comprising disposing a plurality of actuators about a subject and applying a compressive force along a longitudinal axis of the subject with a compression link of a harness arrangement. Leismer does not disclose “the plurality of actuators being separate from, and not attached to, the bed” and “the harness arrangement configured to support the actuators oriented about the shoulders and plantar surfaces of the feet of the subject,” and it would not be obvious to modify Leismer with such a feature. Leismer teaches a foot actuator, but does not teach a shoulder actuator. This feature, in combination with the actuators being separate from the bed and being secured via the harness arrangement, also separate from the bed, would not have been obvious to add to Leismer.
Accordingly, claims 1, 9, and 18 patentably defines over the prior art.
Regarding claims 8 and 13, Leismer, the closest prior art of record, discloses a system of vibration therapy comprising disposing a plurality of actuators about a subject and applying a compressive force along a longitudinal axis of the subject with a compression link of a harness arrangement. Leismer does not disclose “the plurality of actuators being separate from, and not attached to, the bed” and “the compression link is configured to connect first and second actuators of the plurality of actuators disposed at a shoulder and a foot of the subject, respectively,” and it would not be obvious to modify Leismer with such a feature. Leismer teaches a foot actuator, but does not teach a shoulder actuator. This feature, in combination with the actuators being separate from the bed and being secured via the harness arrangement, also separate from the bed, would not have been obvious to add to Leismer.
Accordingly, claims 8 and 13 patentably defines over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leininger (US 4,730,606) which discloses an apparatus for applying traction during oscillatory therapy and Choy (US PGPub 2007/0089237) which discloses a spinal compression harness arrangement separate from a bed the user lays on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G./Examiner, Art Unit 3785

/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799